                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:10-CR-00238-RJC
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 GERREN EZEKEIL DARTY (14)                  )
                                            )

         THIS MATTER is before the Court upon motion of the defendant pro se for a

recommendation for early release from confinement. (Doc. No. 816).

         Title 18, United States Code, Section 3624(c) allows the Bureau of Prisons

(BOP) to place a prisoner in pre-release custody under conditions, including a

residential re-entry center (RRC), for the last portion of his sentence to prepare him

for re-entry into the community. The Second Chance Act of 2007, among other

things, expanded the allowable time period for pre-release custody from six to

twelve months. Pub. L. No. 110 199, § 251, 122 Stat. 657, 692-93 (2008). The Act

clearly states that it does not alter the BOP’s authority to designate the place of the

prisoner’s imprisonment under 18 U.S.C. § 3621, and prohibits a court from

ordering that a sentence be served in a community confinement facility. Id.

         The defendant recognizes the Court’s inability to order pre-release custody to

an RRC, but asks the Court to recommend such placement for twelve months. (Doc.

No. 816: Motion at 3). Although the Court appreciates the defendant’s completion of

drug and education programs during confinement and his interest in establishing a

relationship with his son, the Court declines to recommend his early release

because the BOP is in a better position to make the necessary assessment.
                        IT IS, THEREFORE, ORDERED that the defendant’s motion is DENIED.

                       The Clerk is directed to certify copies of this order to the defendant, counsel

              for the defendant, to the United States Attorney, the United States Marshals

              service, and the United States Probation Office.


Signed: September 6, 2019




                                                           2
